Case 18-11801-LSS Doc 1225 Filed 01/24/19 Page 1 of 9

IN THE UNITEI) STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:

)
) Chapter 11

)

J & M SALES INC., et al., ) Case No. 18-11801 (LSS)

)

Debtors.1 ) Jointly Administered
)
)

 

N()TICE OF AGENDA OF MATTERS SCHEDULED
F()R HEARING ON JANUARY 28, 2019 AT 11:00 A.M. (EASTERN TIME)

The hearing will be held at the United States Bankruptcy Court for the District of

Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.

Any party participating telephonically should make arrangements through
CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
no later than 12:00 p.m., one (1) business day before the hearing.

STATUS CONFERENCE MATTER

1.

PPS/Swipe Emergencv Motion ~ Priority Payment Systems’ and SWipe Payrnent
Solutions’ Emergency Motion to Enforce Stipulated Order Re: Credit and Debit Card
Processing Entered November 23, 2018 [Filed: 12/10/18] (Docket NO. 965).

 

Response Deadline: December 19, 2018 at 12:00 p.rn. Eastern Time.

Responses Received:

a) Opposition of Pegasus Trucking, LLC to Emergency Motion of Priority Payment
Systems and SWipe Payment Solutions to Enforce Stipulated Order Re: Credit and
Debit Card Processing Entered November 23, 2018 [Filed: 12/19/18] (Docket No.
1 025).

b) Debtors’ Response to Priority Payment Systerns’ and SWipe Payment Solutions’
Ernergency Motion to Enforce Stipulated Order Re: Credit and Debit Card
Processing Entered November 23, 2018 [Filed: 12/19/18] (Docket No. 1026).

 

The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC
(5979); FP Stores, lnc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC
(4237); Caribbean Island Stores, LLC (930]); Pazzo FNB Corp. (9870); Fallas Stores Holdings, lnc. (6052);
and Pazzo Management LLC (1924). Debtors’ mailing address is 15001 South Figueroa Street, Gardena, CA
90248.

DOCS~DE:222655.2 59942/002

CaSe" 18-1180l-LSS DOC 1225 Filed 01/24/19 Page 2 019

(i) Notice of Withdrawal of Debtors’ Response to Priority Payrnent Systems’
and SWipe Payrnent Solutions’ Ernergency Motion to Enforce Stipulated
Order Re: Credit and Debit Card Processing Entered Novernber 23, 2018
[Filed: 1/16/19] (Docket No. 1174).

Related Docurnents:

a) [Signed] Stipulated Order Re: Credit and Debit Card Processing [Filed: 11/23/18]
(Docket No. 873).

b) [Signed] Corrected Stipulated Order Re: Resolution of Disputes Between Debtors
and Priority Payrnent Systerns/Swipe Payrnent Solutions [Filed: 1/3/19] (Docket

No. 1095).

c) Priority Payment Systems’ and Swipe Payrnent Solutions’ Notice of Proposed
Application of $25,000 from Breach Reserve Balance [Filed: 1/4/19] (Docket No.
1099).

d) Letter dated January 24, 2019 from counsel to Priority Payrnent Systerns, lnc. and
Swipe Payrnent Solutions, Inc. to the Honorable Laurie Selber Silverstein regarding
the Ernergency Motion and Discovery Dispute [Filed: 1/24/19] (Docket No. 1223).

e) Letter dated January 24, 2019 from counsel to Pegasus Trucking LLC to the
Honorable Laurie Selber Silverstein regarding the Emergency Motion and
Discovery Dispute [Filed: 1/24/19] (Docket No. 1224).`

Status: This matter Will go forward as a Status conference

MATTERS GOING FORWARD

2. Loonlis Admin Expense Motion ~ Motion of Loornis Arrnored US, LLC for Irnrnediate
Payment of Adrninistrative Expense Pursuant to Section 503(b)(1) of the Bankruptcy Code
[Filed: 12/31/18] (Docket No. 1089).

Requested Response Deadline: On or before, or at the hearing

 

Responses Received:

a) Omnibus Obj ection of Gordon Brothers Finance Company to Motions for Payrnent
of Administrative Expenses [Filed: 1/22/19] (Docket No. 1199).

b) United States Trustee’S Ornnibus Limited Obj ection to Applications for AlloWance
and Payment of Adrninistrative Claims [Filed: 1/22/19] (Docket No. 1203).

Related Documents:

a) Motion of Loornis Arrnored US, LLC, to Shorten Notice and Lirnit Objection
Periods for Loornis Arrnored US, LLC’s Motion for Irnmediate Payrnent of

DOCS__DE;222655.2 59942/002

b)

CaSe 18-11801-LSS DOC 1225 Filed 01/24/19 Page 3 019

Administrative Expense Pursuant to Section 503(b)(1) of the Bankruptcy Code
Prior to Conversion of Chapter 11 Cases [Filed: 1/15/19] (Docket No. 1170).

[Signed] Order Shortening Notice and Objection Periods Regarding Loomis
Armored US, LLC’S Motion for lrnrnediate Payment of Administrative EXpenSe
Pursuant to Section 503(b)(1) of the Bankruptcy Code Prior to Conversion of
Chapter 11 Cases [Filed: 1/22/19] (Docket No. 1196).

Status: This matter Will go forward.

3. Motion to Convert _ Motion of Gordon Brothers Finance Company to Convert Debtors’
Chapter 11 Cases to Cases Under Chapter 7 of the Banl<ruptcy Code, Pursuant to 1 1 U.S.C.
§§ 105 and 1112 [Filed: 1/7/19] (Docket No. 1106).

Response Deadline: January 23, 2019 at 4:00 p.m. Eastern Time.

Responses Received:

a)

b)

d)

Lirnited Objection of 99 Cents Only Stores, LLC, Brixmor Operating Partnership
LP, F ederal Realty Investment Trust, PGI Management, PGIM Real Estate,
Prirnestor Development, lnc., Valley Plaza, LLC, Watt Companies, Weitzrnan, and
Wind Chirne Properties, L.P. to Motion of Gordon Brothers Finance Company to
Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy
Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/9/19] (Docket No. 1123).

Lirnited Joinder by Wasa Properties Southlake Pavilion LLC to Limited Objection
of 99 Cents Only Stores, LLC, Brixmor Operating Partnership LP, Federal Realty
lnvestrnent Trust, PGI Management, PGIM Real Estate, Primestor Development,
Inc., Va11ey Plaza, LLC, Watt Companies, Weitzman, and Wind Chirne Properties,
L.P. to Motion of Gordon Brothers Finance Company to Convert Debtors’ Chapter
11 Cases to Cases Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C.
§§ 105 and 1112 [Filed: 1/11/19] (DocketNo. 1152).

Obj ection of Certain Utility Companies to the Motion of Gordon Brothers Finance
Company to Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the
Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/14/19] (Docket
No. 1 161).

Limited Joinder by Arena Shoppes, LLLP to Lirnited Objection of 99 Cents Only
Stores, LLC, Brixmor Operating Partnership LP, Federal Realty Investment Trust,
PGI Management, PGIM Real Estate, Primestor Developrnent, Inc., Valley Plaza,
LLC, Watt Companies, Weitzman, and Wind Chirne Properties, L.P. to l\/Iotion of
Gordon Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases
Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112
[Filed: 1/14/19] (Docket No. 1162).

Priority Payrnent Systerns’ and Swipe Payment Solutions’ Response to Motion of
Gordon Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases

3

DOCS_DE:222655`2 59942/002

g)

h)

j)

k)

1)

Case 18-11801-LSS Doc 1225 Filed 01/24/19 Page 4 of 9

Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112
[Filed: 1/23/19] (Docket No. 1204).

Joinder of SoCo, L.P. in the Lirnited Objection of 99 Cents Only Stores, LLC,
Brixmor Operating Partnership LP, Federal Realty lnvestrnent Trust, PGI
Management, PGIM Real Estate, Prirnestor Developrnent, Inc., Valley Plaza, LLC,
Watt Companies, Weitzman, and Wind Chime Properties, L.P. to Motion of
Gordon Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases
Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112
[Filed: 1/23/19] (Docket No. 1205),

Limited Objection of The Price Reit lnc, Milam Real Estate Capital, LLC, BeX
McCrelesS LLC, HEB Grocery Company LP, HE Butt Store Property Company
No. One and The Gallery at South DeKalb to Motion of Gordon Brothers Finance
Company to Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the
United States Bankruptcy Code [Filed: 1/23/19] (Docket No. 1206).

Joinder of 3900 Indian Avenue, LLC, GGF lll, LLC, GGF Pico Rivera, LLC,
Weingarten Realty Investors and WRl-AEW Lone Star Retail Portfolio, LLC to
Limited Objection of 99 Cents Only Stores, LLC, Brixmor Operating Partnership
LP, Federal Realty Investrnent Trust, PGl Management, PGIM Real Estate,
Primestor Development, Inc., Valley Plaza, LLC, Watt Companies, Weitzman, and
Wind Chime Properties, L.P. to Motion of Gordon Brothers Finance Company to
Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy
Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/23/19] (Docket No. 1207).

Limited Objection of Remo Tartaglia Associates, Oakwood Plaza Limited
Partnership, and P1aza Del Sol 557 LLC to Motion of Gordon Brothers Finance
Company to Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the
United States Banl<ruptcy Code [Filed: 1/23/19] (Docket No. 1208).

Joinder by Wasa Properties Southlake Pavilion LLC to Limited Objection of The
Price Reit Inc, Milam Real Estate Capital, LLC, Bex McCrelesS LLC, HEB
Grocery Company LP, HE Butt Store Property Company No. One and The Gallery
at South DeKalb to Motion of Gordon Brothers Finance Company to Convert
Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the United States
Bankruptcy Code [Filed: 1/23/19] (Docket No. 1209).

Joinder and Objection of 2619 Realty Holding LLC to Limited Objection of Remo
Tartaglia Associates, Oakwood Plaza Limited Partnership and Plaza Del Sol 557
LLC to Motion of Gordon Brothers Finance Company to Convert Debtors’ Chapter
11 Cases to Cases Under Chapter 7 of the United States Bankruptcy Code [Filed:
1/23/19] (Docket No. 1210).

Lirnited Objection of Hilco Merchant Resources, LLC, Gordon Brothers Retail
Partners, LLC & SB360 Capital Partners, LLC to the Motion of Gordon Brothers
Finance Company to Convert Debtors’ Chapter 11 Cases to Cases Under Chapter

DOCS_DE:222655`2 59942/002

Case 18-11801-LSS Doc 1225 Filed 01/24/19 Page 5 of 9

7 ofthe Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/23/19]
(Docket No. 1211).

m) Joinder of United Pacific Design, lnc., in the Obj ections of Various Adrninistrative
Creditors to Motion of Gordon Brothers Finance Company to Convert Debtors’
Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code, Pursuant to
11 U.S.C. §§ 105 and 1112 [Filed: 1/23/19] (Docket No. 1213).

n) Joinder of Seldat, Inc., in the Objections of Various Adrninistrative Creditors to
Motion of Gordon Brothers Finance Company to Convert Debtors’ Chapter 11
Cases to Cases Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C, §§
105 and 1112 [Filed: 1/23/19] (Docket No. 1214).

Replies Filed:

a) Debtors’ Response to Limited Objection of 99 Cents Only Stores, LLC, Brixmor
Operating Partnership LP, Federal Realty lnvestment Trust, PGI Management,
PGIM Real Estate, Primestor Development, lnc., Valley Plaza, LLC, Watt
Companies, Weitzrnan, and Wind Chime Properties, L.P. to Motion of Gordon
Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases Under
Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed:
1/11/19] (DocketNo. 1145).

Related Documents:

a) Motion to Shorten Notice and Objection Periods Regarding Motion of Gordon
Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases Under
Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed:
1/7/19] (Docket No. 1107).

(i) Debtors’ Objection to Motion of Gordon Brothers Finance Company to
Shorten Notice and ijection Periods Regarding Motion of Gordon
Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases
Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and
1112 [Filed: 1/7/19] (Docket No. 1111).

(ii) Gordon Brothers Finance Company’s Reply in Support of the Motion to
Shorten Notice and Obj ection Periods Regarding Motion of Gordon
Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases
Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and
1112 [Filed: 1/8/19] (Docket No. 1115).

(iii) Debtors’ Surreply to Motion of Gordon Brothers Finance Company to
Shorten Notice and Objection Periods Regarding Motion of Gordon
Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases
Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and
1112 [Filed: 1/9/19] (Docket No. 1120).

DOCS_DE;222655`2 59942/002

Case 18-11801-LSS Doc 1225 Filed 01/24/19 Page 6 of 9

(iv) [Signed] Order Setting Status Conference on Motion to Shorten Notice and
Obj ection Periods Regarding l\/Iotion of Gordon Brothers Finance Company
to Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the
Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/9/19]
(Docket No. 1121).

(v) Priority Payment Systems’ and Swipe Payment Solutions’ Response to
Debtors’ Surreply to Motion of Gordon Brothers Finance Company to
Shorten Notice and Objection Periods Regarding Motion of Gordon
Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases
Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and
1112 [Filed: 1/11/19] (DocketNo. 1141).

b) Staternent of Gordon Brothers Finance Company Regarding Status Conference on
Motion to Convert [Filed: 1/11/19] (Docket No. 1147).

c) Notice of Hearing Regarding Motion of Gordon Brothers Finance Company to
Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy
Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/14/19] (Docket No. 1164).

Status: This matter will go forward.

4. COC re Escrow Funds - Certification of Counsel Regarding Agreement to Reiease
Portion of Escrowed Funds and Escrow Disbursernent Instructions [Filed: 1/11/19]
(Docket No. 1146).

Response Deadline: N/A
Responses Received: None as of the date hereof.
Related Documents: None as of the date hereof

Status: As requested by the Court, this matter will go forward.

5. 9019 Motion with Affiliated FM Insurance - Debtors’ Motion to Approve Stipulation
with Affiiiated FM Insuranoe Company Pursuant to 11 U.S.C. §§ 105(a) and 363(a) and
Bankruptcy Rule 9019 [Filed: 1/16/19] (Docket No. 1180).

Response Deadline: January 25, 2019 at 4:00 p.rn. Eastern Time.

Responses Received: None as of the date hereof.

DOCS_DE:222655.2 59942/002

Case 18-11801-LSS Doc 1225 Filed 01/24/19 Page 7 of 9

Related Documents:

a) Motion to Shorten Notice and Schedule EXpedited Hearing on Debtors’ Motion to
Approve Stipulation with Affiliated FM Insurance Company Pursuant to 11 U.S.C.
§§ 105(a) and 363(a) and Bankruptcy Ru1e 9019 [Filed: 1/16/19] (Docket No.
1 181).

b) [Signed] Order Granting Motion to Shorten Notice and Schedule EXpedited
Hearing on Debtors’ Motion to Approve Stipulation with Affiliated FM Insurance
Company Pursuant to 11 U.S.C. §§ 105(a) and 363(a) and Bankruptcy Rule 9019
[Filed: 1/17/19] (Docket No. 1185).

c) Notice of Hearing on Debtors’ Motion to Approve Stipulation with Affiliated FM
Insurance Company Pursuant to 11 U.S.C. §§ 105(a) and 363(a) and Bankruptcy
Rule 9019 [Filed: 1/17/19] (Docket No. 1188).

Status: This matter will go forward.
REOUESTED MATTERS TO GO FORWARD

6. Weiser Admin Expense Motion ~ Motion of Weiser Security Services, lnc., for
Irnmediate Payment of Administrative Expense Pursuant to Section 503(b)(1) of the
Bankruptcy Code [Filed: 1/8/19] (Docket No. 1117).

Response Deadline: To be determined

Responses Received:

a) Omnibus Obj ection of Gordon Brothers Finance Company to Motions for Payment
of Administrative Expenses [Filed: 1/22/19] (Docket No. 1199).

b) United States Trustee’s Omnibus Limited Obj ection to Applications for Allowance
and Payment of Administrative Clairns [Filed: 1/22/19] (Docket No. 1203).

Related Documents:

a) Motion of Weiser Security Services, lnc. to Shorten Notice and Objection Periods
Regarding Motion of Weiser Security Services, lnc. to Compel Payment of
Administrative Expense Prior to Conversion of Chapter 11 Cases [Filed: 1/11/19]
(Docket No. 1158).

Status: The movant has filed a motion to shorten on this matter. This matter will go
forward only if permitted by the Court.

7. 99 Cents Only Stores, et al. Motion to Compel - Motion of 99 Cents Only StoreS, LLC,
BriXmor Operating Partnership LP, Federal Realty Investment Trust, PGI Management,
PGIM Real Estate, Primestor Development, lnc., Valley Plaza, LLC, Watt Companies,
Weitzman, and Wind Chime Properties, L.P. for Entry of an Order (I) Compelling Debtors’

7
Docs~DE:222655.2 59942/002

Case 18-11801-LSS Doc 1225 Filed 01/24/19 Page 8 of 9

(A) Payment of Certain PoSt-Petition Rent and Other Charges Due Pursuant to 11 U.S.C.
§ 365(d)(3) and Prior Orders of Court and (B) Enforcernent of Surcharge Rights, and (II)
for Allowance and Payment of Administrative Expense Claims Pursuant to 11 U.S.C. §
503(b)(1)(A) [Filed: 1/23/19] (Docket No. 1215).

Requested Resnonse Deadline: At the hearing

 

Responses Received:

a) Omnibus Obj ection of Gordon Brothers Finance Company to Motions for Payment
of Administrative Expenses [Filed: 1/22/19] (Docket No. 1199).

b) United States Trustee’s Omnibus Limited Obj ection to Applications for Allowance
and Payment of Administrative Claims [Filed: 1/22/19] (Docket No. 1203).

c) Objection of Gordon Brothers Finance Company to Motions to Shorten Notice
Regarding Motions for Payment of Post-Petition Rent and Relating Surcharge
Rights [Filed: 1/24/19] (Docket No. 1220).

Related Documents:

a) Motion to Shorten Notice on the Motion of 99 Cents Only Stores, LLC, Brixrnor
Operating Partnership LP, Federal Realty lnvestment Trust, PGI Management,
PGll\/l Real Estate, Prirnestor Development, lnc., Valley Plaza, LLC, Watt
Companies, Weitzman, and Wind Chime Properties, L.P. for Entry of an Order (I)
Compelling Debtors’ (A) Payment of Certain Post-Petition Rent and Other Charges
Due Pursuant to 11 U.S.C. § 365(d)(3) and Prior Orders of Court and (B)
Enforcement of Surcharge Rights, and (II) for Allowance and Payment of
Administrative Expense Claims Pursuant to 11 U.S.C. § 503(b)(1)(A) [Filed:
1/23/19] (Docket No. 1217).

Status: The movant has filed a motion to shorten on this matter. This matter will go
forward only if permitted by the Court.

8. SoCo’s Motion to Compel _ SoCo, L.P.’s Motion for Entry of an Order (I) Compelling
Debtors’ Payment of Certain Post-Petition Rent and Other Amounts Due Pursuant to 11
U.S.C. § 365(d)(3) and Prior Orders of Court, (II) for Allowance and Payment of
Administrative Expense Claim Pursuant to 11 U.S.C. § 5 03(b)(1)(A) and (III) to the EXtent
Necessary, Compelling the Debtors’ to EXercise Their 1 1 U.S.C. § 506(0) Surcharge Rights
[Filed: 1/23/19] (Docket No. 1218).

 

Requested Response Deadline: At the hearing

 

Responses Received:

a) Omnibus Obj ection of Gordon Brothers Finance Company to Motions for Payment
of Adrninistrative EXpenSeS [Filed: 1/22/19] (Docket No. 1199).

DOCS~DE;222655.2 59942/002

Case 18-11801-LSS Doc 1225 Filed 01/24/19 Page 9 of 9

b) United States Trustee’s Omnibus Limited Obj ection to Applications for Allowance
and Payment of Administrative Claims [Filed: 1/22/19] (Docket No. 1203).

c) Objection of Gordon Brothers Finance Company to Motions to Shorten Notice
Regarding Motions for Payment of Post~Petition Rent and Relating Surcharge
Rights [Filed: 1/24/19] (Docket No. 1220).

Related Documents:

a) SoCo, L.P.’S Motion to Shorten Notice of Its Motion for Entry of an Order (l)
Compelling Debtors’ Payment of Certain Post-Petition Rent and Other Amounts
Due Pursuant to 11 U.S.C. § 365(d)(3) and Prior Orders of Court, (11) for Allowance
and Payment of Administrative Expense Claim Pursuant to 11 U.S.C. §
503(b)(1)(A) and (lll) to the Extent Necessary, Compelling the Debtors’ to
EXercise Their 11 U.S.C. § 506(0) Surcharge Rights [Filed: 1/23/19] (Docket No.
1219).

Status: The movant has filed a motion to shorten on this matter. This matter will go
forward only if permitted by the Court.

Dated: January 24, 2019 PACHULSKI STANG ZIEHL & JONES LLP
Wilmington, Delaware
/s/ Peter J. Kecme
Richard M. Pachulski (admitted pro hac vice)
Peter J. Keane (DE Bar No. 5503)
919 North Market Street, 17th Floor
P.O. BoX 8705
Wilmington, DE 19899 (Courier 19801)
Telephone: (302) 652-4100
Facsirnile: (302) 652-4400
Email: rpachulski@pszjlaw.com
pkeane@pszjlaw.com

-and-

KATTEN MUCHIN ROSENMAN LLP

William B. Freeman (admitted pro hac vice)

Karen B. Dine (admitted pro hac vice)

Jerry L. Hall (admitted pro hac vice)

575 Madison Avenue

New York, NY 10022

Telephone: (202) 940-8800

Facsimile: (202) 940-8776

Email: bill.freeman@kattenlaw.com
karen.dine@kattenlaw.com
jerry.hall@kattenlaw.com

Attorneysfor Debtors and Debtors in Possession

DOCS_DE:222655.2 59942/002

